Citation Nr: 1035091	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  06-04 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type 
2 (diabetes).

2.  Entitlement to service connection for a psychiatric disorder.  

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from May 1960 to June 1979.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

The issues of service connection for a psychiatric disorder, 
hearing loss, and tinnitus are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was not within the land boundaries of Vietnam 
during service.

2.  Diabetes was not incurred in service or within a year of 
separation from service and is not causally related to service.  


CONCLUSION OF LAW

The criteria for service connection for diabetes are not met.  
38 U.S.C.A. §§ 1110, 1112, 1116, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in June 2006 and April 
2009 letters, and the claim was readjudicated in May 2009 and 
March 2010 supplemental statements of the case.  Mayfield, 444 
F.3d at 1333.  Additionally, VA has obtained service treatment 
records, assisted the appellant in obtaining evidence, attempted 
to verify the reported Vietnam service, and afforded the 
appellant the opportunity to give testimony before the Board.  
Although there is no VA examination with a nexus opinion on file, 
none is required in this case.  Such development is to be 
considered necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to decide 
the claim, but contains competent evidence of diagnosed 
disability or symptoms of disability; establishes that the 
veteran experienced an event, injury or disease in service, or 
has a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. § 3.159(c)(4).  
Because not all of these conditions have been met with respect to 
the service connection issue decided herein, as will be discussed 
below, a VA examination with nexus opinion is not necessary.  The 
Board does not know of any additional relevant evidence which has 
not been obtained.  In this case, the Board finds that VA has 
substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  In order to 
prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 
7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence 
differs from weight and credibility.  Competency is a legal 
concept determining whether testimony may be heard and considered 
by the trier of fact, while credibility is a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted.  Rucker v. Brown, 10 
Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  In 
determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran has been diagnosed with diabetes.  VA regulations 
provide presumptive service connection for diabetes for veterans 
shown to be exposed to an herbicide agent during active military 
service.  38 C.F.R. § 3.309(e).  The regulations also provide a 
presumption that veterans who served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on May 
7, 1975, shall be presumed to have been exposed to an herbicide 
agent, to include Agent Orange, unless there is affirmative 
evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  
Service in Vietnam includes service in the waters offshore or 
service in other locations if the conditions of service involved 
duty or visitation in Vietnam.  38 C.F.R. § 3.313; see also Haas 
v. Peake, 544 F.3d 1306 (Fed. Cir. 2008) (upholding VA's 
interpretation that service in Vietnam requires that a claimant 
have set "foot-on-land" in Vietnam).

The Veteran has reported that he was exposed to herbicides while 
serving as a relief crew member on a swift boat between July 1967 
to September 1968 (while onboard the USS Koiner) and while going 
ashore in Da Nang between August 1972 and January 1974 (while 
onboard the USS Vega).  Service personnel and medical records 
indicate that the Veteran served aboard the USS Koiner from July 
1967 to October 1968 and the USS Vega from August 1972 to October 
1974; that the USS Koiner was in the official waters of Vietnam 
from February 12, 1968, to March 8, 1968, April 25, 1968, to May 
31, 1968, and June 8, 1968, to June 22, 1968; and that the USS 
Vega was in the officials waters of Vietnam from August 30, 1972, 
to September 6, 1972. 

The service records do not indicate that the Veteran ever set 
foot within Vietnam, however.  The evidence contains no notations 
from medical clinics in Vietnam and no histories or 
administrative remarks suggestive of being within Vietnam; 
neither ship sailed within the "brown waters" of Vietnam; and 
review of the deck logs for the USS Vega and USS Koiner did not 
reveal that either ship docked in the Republic of Vietnam during 
the Veteran's service.  See July 2007 Joint Services Records 
Research Center (JSRRC) (then known as the U.S. Armed Services 
Center for Unit Records Research) response.  See also October 
2007 Sellers statement (USS Koiner docked at Da Nang in February 
1967, prior to Veteran's service onboard the ship).    

The Board acknowledges that the evidence indicates that 
"selected members" of the crew of the USS Koiner "patrol[led] 
with Swift Boat crews" and that "it was normal for crew members 
to be cross-trained for many activities that were not in their 
primary job specialty."  See January 2010 Held statement.  The 
probative evidence does not suggest that the Veteran was one of 
these "select" crew members, however.  The service records 
contain no histories or administrative remarks suggestive of such 
a duty, and the evidence does not otherwise corroborate the 
Veteran's claim.  Rather, the evidence, particularly the 
statement from Captain Held, indicates that the Veteran's duties 
were limited to working in the ship's office, standing watch, 
performing advancement training, and performing the "tasks 
associated with keeping the ship clean and in fighting 
condition."  The Board is aware that the Veteran is competent to 
report service on a swift boat.  The Board finds the Veteran's 
reported history is not credible, however, particularly in light 
of its contradiction by the other evidence of record.  
Furthermore, even if the Board were to find the Veteran credible, 
the Board notes that the Veteran has never alleged that he 
entered the "brown waters of Vietnam" while aboard the swift 
boat; rather, he has only alleged being in the waters adjacent to 
the coast of Vietnam.  Thus, the Board finds that the herbicide 
presumption is not warranted based on the reported swift boat 
service.    

The Board finds that the presumption is also not warranted based 
on the Veteran's history of going ashore in Da Nang while 
stationed aboard the USS Vega, to include in August 1972.  The 
Board again notes that the Veteran is competent to report such a 
history.  The record does not contain any corroborating evidence, 
however, and the Board does not find the Veteran's reported 
history credible, particularly in light of the evidence that the 
USS Vega never docked in a port of Vietnam while the Veteran was 
a crewmember.  

In sum, the Board does not find that the probative (i.e. 
competent and credible) evidence suggests that the Veteran served 
within Vietnam.  Thus, in-service herbicide exposure is not 
presumed.  

Service connection may still be established with proof of actual 
direct causation, however.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  In this case, however, the Board finds that service 
connection is not warranted since the evidence does not indicate 
that diabetes onset in service or is causally related to service.  
The Veteran's service treatment and examination records do not 
report any diagnoses of diabetes or any symptoms indicative of 
diabetes, such as sugar in the urine, and post-service records 
indicate that the earliest findings suggestive of diabetes dated 
approximately 20 years after separation.  See April 1963 and 
October 1968 examination records (urinalysis negative for sugar); 
December 1999 Naval Hospital treatment record.  See also Maxson 
v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000) (time elapsed 
prior to initial complaint can be considered as evidence against 
the claim.).  Additionally, the evidence of record also does not 
contain any competent evidence linking the Veteran's diabetes to 
service.  

Thus, based on the evidence of no in-service herbicide exposure 
and the absence of evidence an in-service occurrence, the length 
of time between separation and the initial reported diagnosis, 
and the absence of a nexus opinion, service connection for 
diabetes must be denied.  


ORDER

Service connection for diabetes is denied.  


REMAND

Further development is needed on the claim of service connection 
for a psychiatric disorder.  Based on the evidence of a current 
treatment for depression/PTSD/anxiety disorder and the in-service 
findings of alcoholism, adult situational maladjustment with 
depressive features, passive-aggressive personality disorder, and 
acute situational stress reaction of psychotic proportions, a VA 
examination is needed to determine if the Veteran has a 
psychiatric disorder which onset in service or is causally 
related to service.  See 38 U.S.C.A. § 5103A(d).  See also 
38 C.F.R. § 3.304(f) (2010).  

Further development is also needed on the claim of service 
connection for hearing loss.  Although the evidence does not 
reflect a current diagnosis of "hearing loss," as defined by 
38 C.F.R. § 3.385, the evidence does document the Veteran's 
competent history of hearing impairment and a decline in hearing 
acuity during service.  Compare June 1960 audiometric findings 
with April 1963 examination record.  Based on this evidence, a VA 
examination is needed to determine whether the Veteran has 
"hearing loss" and, if so, whether it onset in or was caused by 
service.  Additionally, as the examination is likely to reveal 
relevant findings related to the issue of service connection for 
tinnitus, that issue must also be remanded.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding and relevant VA 
treatment records, particularly those 
dating after November 2, 2009.  The Veteran 
should also be asked about the existence of 
any outstanding private treatment records, 
and all reported treatment records should 
be requested.  

2.  After completion of the foregoing, 
schedule the Veteran for a VA psychiatric 
examination.  The claims file must be made 
available to the examiner for review.  
Prior to the examination, the AMC/RO must 
specify for the examiner any in-service 
stressors established by the record, to 
include any noncombat stressor related to 
fear of hostile military or terrorist 
activity.  

If PTSD is diagnosed, the examiner should 
specify (1) whether each alleged in-service 
stressor established by the evidence of 
record was sufficient to produce PTSD; (2) 
whether the remaining diagnostic criteria 
to support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a link 
between the current symptomatology and one 
or more of the in-service stressors 
sufficient to produce PTSD.

If the examination results in a psychiatric 
diagnosis other than PTSD, the examiner 
should offer an opinion as to the etiology 
of the non-PTSD psychiatric disorder, to 
include whether it is at least as likely 
as not (a 50 percent or greater 
probability) that any current psychiatric 
disorder, other than PTSD, is related to 
active service.   

3.  Additionally, schedule the Veteran for 
a VA audiological examination to determine 
whether the Veteran has hearing loss, as 
defined by VA, and tinnitus.  For any 
diagnosed disorder, the examiner is 
requested to state whether it is at least 
as likely as not that the disorder onset 
during service or is causally related to 
service or any incident, to include noise 
exposure, therein.  The examiner is 
requested to provide a rationale for any 
opinion expressed.  All testing deemed 
necessary by the examiner should be 
performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the report.

4.  Thereafter, readjudicate the 
appellant's claims of service connection 
for a psychiatric disorder, to include 
under the revised 38 C.F.R. § 3.304, 
hearing loss, and tinnitus.  If the 
benefits sought on appeal remain denied, 
the appellant should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


